FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 20-21 and 23-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farah (US 2015/0368833; previously cited by Applicant) in view of Janssen et al. (US 2013/0220396; hereinafter, Janssen).
Regarding claim 20, Farah discloses a multi-junction structure for an optoelectronic device (Figs. 2-3 and 12-15, ¶ [0086]-[0087]), the multi-junction structure (Figs. 12-15, ¶ [0017], 
a first p-n structure (Figs. 13-15: “GaAs (middle junction)”) removably formed over the substrate (Figs. 13-15: “GaAs wafer”), wherein the first p-n structure comprises a first base layer of a first semiconductor (Figs. 13-15: GaAs) with a first bandgap such that a lattice constant of the first semiconductor (“GaAs”) matches a lattice constant of the substrate (Figs. 13-15: “GaAs wafer,” ¶ [0087]: "all lattice-matched”), and wherein the first semiconductor comprises a Group III-V (Figs. 13-15: GaAs); and 
a second p-n structure (Figs. 13-15: “SiGe (bottom junction)”) formed by epitaxial growth on the first p-n structure (Figs. 13-15: “middle junction”), 
wherein the second p-n structure (Figs. 13-15: “bottom junction”) comprises a second base layer of a second semiconductor (Figs. 13-15: SiGe) with a second bandgap, wherein the lattice constant of the second semiconductor (Figs. 13-15: “SiGe”) matches the lattice constant of the first semiconductor (Figs. 13-15: “GaAs,” ¶ [0087]: "all lattice-matched”), wherein the second semiconductor comprises a Group IV semiconductor (Figs. 13-15: “SiGe”), 
wherein the first p-n structure (Fig. 15: “GaAs (middle junction)”) being removably formed over the substrate enable the multi-junction structure to be lifted off the substrate (Figs. 13-15, [0087]-[0091]), and the first p-n structure and the second p-n structure of the multi-junction structure to be separated from the substrate (Figs. 13-15, ¶ [0014]-[0017], [0087]).
	Thus, Farah discloses all the limitations of claim 20, with the exception of disclosing: wherein one or both of the first p-n structure and the second p-n structure comprises a 
Regarding claims 21 and 23-32, Farah further discloses:
wherein the multi-junction structure is a flexible structure (Farah, ¶ [0115]: “flexible solar cell”); and
wherein there is a first tunnel junction (Fig. 13: “Tunnel diode”) between the first p-n structure (Fig. 13: “GaAs middle cell”) and the second p-n structure (Fig. 13: “SiGe bottom cell”); and 
wherein the first semiconductor comprises one or more of GaAs, AlGaAs, InGaP, InGaAs, AlInGaP, AlInGaAs, InGaAsP, AlInGaAsP, GaN, InGaN, AlGaN, AlInGaN, GaP, alloys thereof, or derivatives thereof (Figs. 13-15: “GaAs (middle junction)”); and
wherein the second semiconductor comprises one or more of Si, Ge, C, Sn, alloys thereof, or derivatives thereof (Figs. 13-15: “SiGe (bottom junction)”); and 
wherein the second semiconductor has a smaller energy gap than the first semiconductor (Figs. 13-15: it is implicit SiGe has smaller energy band gap than the III-V compounds, such as GaAs);
wherein the first p-n structure further comprises one or more p-n junctions (Figs. 13-15: “GaAs (middle junction)”;
wherein the second p-n structure further comprises one or more p-n junctions (Figs. 13-15: “SiGe (bottom junction)”);

the support layer having a chemical resistance to acids (Official Notice is taken that the polyimide material (¶ [0014]) has chemical resistance to acids) during a lift off process to lift off the multi-junction structure from the substrate (Figs. 12-15, ¶ [0014]-[0017], [0087]-[0088]);
wherein at least one of the first p-n structure and the second p-n structure comprises a heterojunction (Farah, Fig. 15).

Regarding claim 33, Farah discloses a multi-junction structure for an optoelectronic device (Figs. 2-3 and 12-15, ¶ [0086]-[0087]), the multi-junction structure (Figs. 12-15, ¶ [0017], [0087]) formed on a substrate comprising a GaAs wafer (Figs. 13-15: “GaAs wafer”), the multi-junction structure comprising:
a first p-n structure (Figs. 13-15: “GaAs (middle junction)”) removably formed over the substrate (Figs. 13-15: “GaAs wafer”), wherein the first p-n structure comprises a first p-n junction (Figs. 13-15: “GaAs middle cell”) and a second p-n junction (Fig. 13: “Tunnel diode”), wherein the first p-n junction comprises a first single-crystalline Group III-V semiconductor (Figs. 13-15: GaAs) with a first bandgap such that a lattice constant of the first semiconductor (“GaAs”) matches a lattice constant of the substrate (Figs. 13-15: “GaAs wafer,” ¶ [0087]: "all lattice-matched”);

wherein the second p-n structure (Figs. 13-15: “bottom junction”) comprises a third p-n junction having a second single-crystalline Group IV semiconductor (Figs. 13-15: SiGe) with a second bandgap, wherein the lattice constant of the second semiconductor (Figs. 13-15: “SiGe”) matches the lattice constant of the first semiconductor (Figs. 13-15: “GaAs,” ¶ [0087]: "all lattice-matched”), 
wherein the first p-n structure (Fig. 15: “GaAs (middle junction)”) being removably formed over the substrate enable the multi-junction structure to be lifted off the substrate (Figs. 13-15, [0087]-[0091]), and the first p-n structure and the second p-n structure of the multi-junction structure to be separated from the substrate (Figs. 13-15, ¶ [0014]-[0017], [0087]).
Thus, Farah discloses all the limitations of claim 33, with the exception of disclosing: wherein one or both of the first p-n structure and the second p-n structure comprises a physically textured surface.  However, Janssen discloses an opto-electronic device (Figs. 3-4), wherein the p-n structure 11 (Figs. 3-4) comprises a physically textured surface, for the purpose of increasing the effective amount of radiation at the front surface, for conversion into electrical energy (¶ [0067]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Farah and Janssen, and form the first p-n structure with a physically textured surface, for the disclosed intended purpose of increasing the effective amount of radiation at the front surface, and thus, improving device properties, such as emission efficiency.
Regarding claims 34-35, Farah further discloses:
wherein the multi-junction structure is a flexible structure (Farah, ¶ [0115]: “flexible solar cell”); and
wherein the third p-n junction (Figs. 13-15: “SiGe (bottom junction)”) comprises one or more of Si, Ge, C, Sn, alloys thereof, or derivatives thereof (Figs. 13-15: “SiGe”), to form a bottom junction (Figs. 13-15: “SiGe (bottom junction)”), away from an external light source, of the multi-junction (¶ [0056]).

Response to Arguments
Applicant’s arguments filed on September 23, 2021, have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABUL KALAM/Primary Examiner, Art Unit 2829